Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 04/17/2020.  
Claims 2-5, 7, 9-14, 17-21, 24, 26, 28-32, 37-42, 44, 46-64, 65-72, 74-84 and 86-218 were cancelled in a preliminary amendment.
Claims 1, 6, 8, 15, 16, 22, 23, 25, 27, 33, 34, 36, 43, 45, 64, 73 and 85 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 8, 15, 16, 22, 23, 25, 27, 33, 34, 36, 43, 45, 64, 73 and 85 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (i) obtaining a language or behavioral sample from a treatment candidate, wherein the candidate has not begun treatment with a psychedelic agent; (ii) deriving one or more language or behavioral characteristics from the language or behavioral sample; and (iii) based on the one or more language or behavioral characteristics, determining a measure of risk, wherein the measure of risk correlates with a risk of precipitating or exacerbating psychosis, hypomania, or mania in the candidate.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Claim 15 recites (i) providing a plurality of measures of risk, each measure of risk derived from one or more characteristics of a language or behavioral sample obtained from the patient, wherein each measure of risk is associated with a different treatment time point; and 2Application No.: 16/757,301Docket No.: 50971-016002 (ii) comparing two or more of the plurality of measure of risk to obtain a differential measure of risk, wherein the patient is identified as at risk of precipitating or exacerbating psychosis, hypomania, or mania if the differential measure of risk exceeds a predetermined threshold; optionally wherein the one or more reports recommends suspending the treatment with the psychedelic agent if the differential risk measure exceeds the predetermined threshold.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Claim 35 recites obtaining a language sample from the patient; (ii) providing one or more language characteristics of the language sample; and (ii) based on the one or more language characteristics, determining a measure of psychedelic influence, wherein the measure of psychedelic influence correlates with the influence of the psychedelic compound on the perception of the patient.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Dependent claims 6, 8, 16, 22, 23, 25, 27, 33, 34, 36, 43, 45, 64, 73 and 85, include additional limitations.  Claims 6 and 16 further define to sending report(s) to a third party.  Claim 8 further defines wherein the candidate has been characterizes as unlikely to have or develop various disorders.  Claim 22 further defines screening the patient for one or more adverse effects.  Claim 25 further defines assessing a measure of compliance with or abuse of the psychedelic agent.  Claim 27 further defines determining a frequency of retreatment of the patient with the psychedelic agent.  Claim 33 further defines adjusting the dose and/or frequency of treatment.  Claim 34 further defines obtaining measure(s) or risk and administering the psychedelic agent.  Claim 36 further defines action in response to determining that a candidate has a high measure of risk.  Claim 43 further defines one or more acoustic features.  Claim 45 further defines the one or more language characteristics.  Claim 64 further defines wherein the measure of risk is further based on behavioral characteristic(s).  Claim 73 further defines behavioral characteristic(s) comprise a measure of activity detected by a sensor.  Claim 85 further defines wherein the measure of risk is further based on a result of the EMA, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 15 and 35.
This judicial exception is not integrated into a practical application because the remaining elements do not appear to include any hardware or physical elements, as claimed. As such, the abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claim recitations fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 8, 15, 16, 22, 23, 25, 27, 33, 34, 36, 43, 45, 64, 73 and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “deriving one or more language or behavioral characteristics from the language or behavioral sample”.  Claim 15 recites similar limitations.  It is not clear from the limitation how one or more language or behavioral characteristics is derived from the language or behavioral sample. How is the language or behavioral sample a basis for deriving one or more language or behavioral characteristics?  Is there a formula or algorithm that is being used to derive the one or more language or behavioral characteristics?  Claims 1 and 15 are therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  All claims dependent thereon, are rejected for at least the same rationale above.
Claim 35 recites based on the one or more language characteristics, determining a measure of psychedelic influences, wherein the measure of psychedelic influence correlates with the influence of the compound on the perception of the patient.  It is not clear from the limitation how a measure of psychedelic influences is determined. How is the influence of the compound on the perception of the patient a basis for determining a measure of psychedelic influences?  Is there a formula or algorithm that is being used to determine a measure of psychedelic influences based on the influence of the compound on the perception of the patient?  Claim 35 is therefore found to be indefinite, because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  All claims dependent thereon, are rejected for at least the same rationale above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 8, 22, 23, 27, 35, 45, 64, and 85 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication US 2006/0039890 A1 to Renshaw et al..
Claim 1:  
Renshaw discloses the following limitations as shown below:
(i) obtaining a language or behavioral sample from a treatment candidate, wherein the candidate has not begun treatment with a psychedelic agent (see at least Paragraph 30; Paragraphs 49-50; Paragraph 55, assessment tools that are designed to evaluate several areas of function, including, e.g., cognition, functional capacity, behavior, general physical health, and quality of life; Paragraph 57, Functional Assessment Questionnaire (FAQ), Instrumental Activities of Daily Living (IADL), Physical Self-Maintenance Scale (PSMS), and Progressive Deterioration Scale (PDS)); 
(ii) deriving one or more language or behavioral characteristics from the language or behavioral sample (see at least Paragraphs 49-50, the intensity of the individual’s desire for the abused substance; Paragraph 57; Paragraph 60, appropriate test(s) can be selected and employed by the skilled artisan); and 
(iii) based on the one or more language or behavioral characteristics, determining a measure of risk, wherein the measure of risk correlates with a risk of precipitating or exacerbating psychosis, hypomania, or mania in the candidate (see at least Paragraphs 49-50, monitoring the amount of substance used by the individual while on the medication or by the intensity of the individual’s desire for the abused substance … risk of a cognitive or psychological disorder that is caused by, or occurs as a result of, a decrease in membrane fluidity due to an increase in cholesterol levels in the cell membrane).  
Claim 35 recites substantially similar method limitations to those of method claim 1 and, as such, are rejected for similar reasons as given above.
Claim 8:  
Renshaw discloses the limitations as shown in the rejection above.  
wherein the candidate has been characterized as unlikely to have or develop paranoid ideation, paranoid personality disorder, a personality disorder, an intellectual disability, or bipolar disorder; or further comprising screening the candidate for a likelihood of having or developing paranoid ideation, paranoid personality disorder, a personality disorder, an intellectual disability, or bipolar disorder.  
Claim 22:  
Renshaw discloses the limitations as shown in the rejections above.  Renshaw further discloses the following limitations:
wherein the patient has been screened for one or more adverse effects associated with the psychedelic agent, wherein the one or more adverse effects are selected from the group consisting of depersonalization, dissociation, derealization, hallucinogenic or psychoactive abuse, a hallucinogen-use disorder, a hallucinogen-induced disorder, a high- risk behavior, and mania (see at least Paragraph 57; Paragraph 60); optionally wherein the patient is administered the psychedelic agent if the screening indicates that the patient is not experiencing the one or more adverse effects (wherein the limitations after the first recitation of “optionally” are considered optional, and therefore given little patentable weight).  
Claim 23:  
Renshaw discloses the limitations as shown in the rejections above.  Renshaw further discloses the following limitations:
further comprising screening the patient for one or more adverse effects associate with the psychedelic agent, wherein the one or more adverse effects are selected from the group consisting of depersonalization, dissociation, derealization, hallucinogenic or psychoactive abuse, a hallucinogen-use disorder, a hallucinogen-induced disorder, a high-risk behavior, and mania (see at least Paragraph 57; Paragraph 60); optionally wherein the patient is administered the psychedelic agent if the screening indicates that the patient is not experiencing the one or more adverse effects (wherein the limitations after the first recitation of “optionally” are considered optional, and therefore given little patentable weight).  
Claim 27:  
Renshaw discloses the limitations as shown in the rejections above.  
further comprising determining a frequency of retreatment of the patient with the psychedelic agent, wherein the frequency of retreatment is determined by: (i) providing a measure of efficacy correlated with a positive therapeutic response in the patient to the psychedelic agent; (ii) providing a measure of risk correlated with a risk of precipitating or exacerbating a disease state associated with stress or a psychopathology; and (iii) based on steps (i) and (ii), determining a frequency of retreatment with the psychedelic agent, wherein the measure of efficacy and/or the measure of risk is an output from a clinical assessment.  
Claim 45:  
Renshaw discloses the limitations as shown in the rejections above.  Renshaw further discloses the following limitations:
wherein the language sample is analyzed to derive the one or more language characteristics, wherein the one or more language characteristics comprises a measure of semantic coherence (see at least Paragraph 30; Paragraphs 49-50; Paragraph 55, assessment tools that are designed to evaluate several areas of function, including, e.g., cognition, functional capacity, behavior, general physical health, and quality of life; Paragraph 57, Functional Assessment Questionnaire (FAQ), Instrumental Activities of Daily Living (IADL), Physical Self-Maintenance Scale (PSMS), and Progressive Deterioration Scale (PDS); Paragraph 60, appropriate test(s) can be selected and employed by the skilled artisan), optionally wherein a low measure of semantic coherence is positively correlated with the risk of developing psychosis; or wherein the lanquage sample is analyzed to derive the one or more lanquage characteristics, wherein the one or more lanquage characteristics comprises a measure of syntactic complexity, optionally wherein a low measure of syntactic complexity is positively correlated with the risk of developing psychosis; or wherein the lanquage sample is analyzed to derive the one or more lanquage characteristics, wherein the one or more lanquage characteristics comprises a measure of maximum phrase length, optionally wherein a low measure of maximum phrase length is positively correlated with the risk of developing psychosis; or wherein the lanquage sample is analyzed to derive the one or more lanquage characteristics, wherein the one or more lanquage characteristics comprises a measure of lexicon breadth or depth, optionally wherein a high measure of lexicon breadth or depth is positively correlated with the risk of developing hypomania or mania and/or a low measure of lexicon breadth or depth is positively correlated with the risk of developing psychosis; or wherein the lanquage sample is analyzed to derive the one or more lanquage characteristics, wherein the one or more lanquage characteristics comprises a measure of logorrhea, optionally wherein a high measure of logorrhea is positively correlated with the risk of developing hypomania or mania; or wherein the language sample is analyzed to derive the one or more language characteristics, wherein the one or more lanquaqe characteristics comprises a measure of psychometrics, optionally wherein the measure of psychometrics is latent inhibition or wherein a low measure of latent inhibition is positively correlated with the risk of developing psychosis, hypomania, or mania; or wherein the lanquage sample is analyzed to derive speech graph attributes, optionally wherein the speech graph attributes are input to a machine learning algorithm; or wherein the lanquage sample is analyzed to derive the one or more lanquage characteristics, wherein the one or more lanquage characteristics comprises a measure of flight of thought, optionally wherein a high measure of flight of thought is positively correlated with the risk of developing hypomania or mania; or wherein the lanquage sample is analyzed to derive the one or more lanquage characteristics, wherein the one or more lanquage characteristics comprises a measure of recursiveness, optionally wherein a high measure of recursiveness is positively correlated with the risk of developing hypomania or mania (wherein the limitations after the first recitation of “optionally” are considered optional, and therefore given little patentable weight).  
Claim 64:  
Renshaw discloses the limitations as shown in the rejections above.  Renshaw further discloses the following limitations:
wherein the measure of risk is further based on one or more behavioral characteristics (see at least Paragraphs 49-50, monitoring the amount of substance used by the individual while on the medication or by the intensity of the individual’s desire for the abused substance … risk of a cognitive or psychological disorder that is caused by, or occurs as a result of, a decrease in membrane fluidity due to an increase in cholesterol levels in the cell membrane; Paragraph 57; Paragraph 60, appropriate test(s) can be selected and employed by the skilled artisan), optionally wherein the one or more behavioral characteristics are derived from a telephone record, optionally wherein the one or more behavioral characteristics derived from a telephone record comprise a number or frequency of outgoinq calls or messages, a number or frequency of incoming calls or messages, a ratio between a number or frequency of outgoinq calls or messages and a number or frequency of incoming calls or messages, a duration of one or more calls, a length of one or more messages, a number or frequency of newly added contacts, a number of changes in cell tower IDs, or a number of unique cell tower IDs, optionally wherein a number or frequency of outgoinq calls or messages is positively correlated with the risk of developing hypomania or mania, or wherein a ratio between a number or frequency of outgoinq calls or messages and a number or frequency of incoming calls or messages is positively correlated with the risk of developing hypomania or mania; or wherein a duration of one or more calls is positively correlated with the risk of developing hypomania or mania; or wherein the length of one or more messages is positively correlated with the risk of developing hypomania or mania; or wherein a number of unique phone numbers is positively correlated with the risk of developing hypomania or mania; or wherein the one or more behavioral characteristics comprise a number or frequency of instances in which a mobile device screen is turned on (wherein the limitations after the first recitation of “optionally” are considered optional, and therefore given little patentable weight).  
Claim 85:  
Renshaw discloses the limitations as shown in the rejections above.  Renshaw further discloses the following limitations:
wherein the measure of risk is further based on a result of the EMA, optionally wherein the measure of risk refers to a risk or precipitating or exacerbating hypomania or mania, and wherein the EMA is a psychopathology questionnaire configured to assess hypomania or mania, optionally wherein the EMA is the Hypomania/Mania Symptom Checklist (HCL-32), the Clinician-Administered Ratinq Scale for Mania (CARS-M), the Younq Mania Ratinq Scale (YMRS), or an equivalent variant thereof, optionally wherein the measure of risk refers to a risk of precipitating or exacerbating psychosis, and wherein the EMA is a psychopathology questionnaire configured to assess psychosis, optionally wherein the EMA is the psychosis screening questionnaire, the Schizophrenia Test and Early Psychosis Indicator (STEPI), the Cognitive Biases Questionnaire for psychosis (CBQp), or an equivalent variant thereof (see at least Paragraph 30; Paragraphs 49-50, the intensity of the individual’s desire for the abused substance; Paragraph 55, assessment tools that are designed to evaluate several areas of function, including, e.g., cognition, functional capacity, behavior, general physical health, and quality of life; Paragraph 57, Functional Assessment Questionnaire (FAQ), Instrumental Activities of Daily Living (IADL), Physical Self-Maintenance Scale (PSMS), and Progressive Deterioration Scale (PDS)Paragraph 60, appropriate test(s) can be selected and employed by the skilled artisan)(wherein the limitations after the first recitation of “optionally” are considered optional, and therefore given little patentable weight).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15, 16, 33, 34, 36 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2006/0039890 A1 to Renshaw et al. in view of U.S. Patent Application Publication US 2014/0268047 A1 to Hirsh. 
Claim 6:  
Renshaw discloses the limitations as shown in the rejection above.  Renshaw may or may not disclose the following limitations, but Hirsh as shown does:
further comprising sending one or more reports to a third party (see at least Paragraph 12, The term clinician as used herein includes a medical researcher, doctor, physician, physician's assistant, nurse, mental health professional, psychiatrist, or other medical professional, the terms being used interchangeably unless expressly noted or the context provides otherwise;  Paragraph 34; Paragraph 36; Paragraphs 55-58, In methods for assessing the impact of a drug or dosage thereof on a subject, data are obtained and processed as described for controls. The processed data, whether numeric, graphic, or otherwise are then compared to control data); 
optionally wherein the third party is a clinical professional, such as a physician, pharmacist, administrative professional, nurse, support professional, or caretaker (see at least Paragraph 12, The term clinician as used herein includes a medical researcher, doctor, physician, physician's assistant, nurse, mental health professional, psychiatrist, or other medical professional, the terms being used interchangeably unless expressly noted or the context provides otherwise; Paragraph 57); and 
optionally wherein the third party is a computing platform (see at least Paragraph 34, One of skill in the art will be able to use mathematics and software to convert/map control and subject data inputs into outputs useful for comparison, diagnosis, and treatment by a clinician. LABVIEW (National Instruments Corporation, Austin, Tex.) and ORIGIN (Origin Lab Corporation, Northampton, Mass.) software may be used; Paragraph 38; Paragraph 42), 
wherein the report informs a decision to prescribe or administer the psychedelic therapy (wherein the limitations recited after “the report informs” is considered intended use and therefore given little patentable weight)(see at least Paragraph 57, enabling the physician to diagnose, prescribe and adjust based on measurements taken of a particular patient); 
or wherein the report informs a dosing regimen for the psychedelic therapy (wherein the limitations recited after “the report informs” is considered intended use and therefore given little patentable weight)(see at least Paragraph 57, permit a physician to diagnose a patient and prescribe suitable medications and to adjust dosage or medication consistent with intended outcomes) .  
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Renshaw with Hirsh with the motivation that the modification would permit a physician to diagnose a patient and prescribe suitable medications and to adjust dosage or medication consistent with intended outcomes (Hirsh, see at least Paragraph 57).
Claim 15:  
Renshaw discloses the following limitations as shown below:
(i) providing a plurality of measures of risk, each measure of risk derived from one or more characteristics of a language or behavioral sample obtained from the patient, wherein each measure of risk is associated with a different treatment time point (see at least Paragraph 30; Paragraph 35, Desirably, the cholesterol-lowering agent and antidepressant of the invention are administered within at least 1, 2, 4, 6, 10, 12, 18, 24 hours, 3 days, 7 days, 14 days, or 28 days apart. The dosage and frequency of administration of each component of the combination can be controlled independently; Paragraphs 49-50, monitoring the amount of substance used by the individual while on the medication or by the intensity of the individual’s desire for the abused substance … risk of a cognitive or psychological disorder that is caused by, or occurs as a result of, a decrease in membrane fluidity due to an increase in cholesterol levels in the cell membrane; Paragraph 57); and 
Renshaw may or may not disclose the following limitations, but Hirsh as shown does:
(ii) comparing two or more of the plurality of measure of risk to obtain a differential measure of risk, wherein the patient is identified as at risk of precipitating or exacerbating psychosis, hypomania, or mania if the differential measure of risk exceeds a predetermined threshold (see at least Paragraph 8, developing a control based on one or more individuals that are phenotypically normal or abnormal for one or more conditions using ocular parameters obtained as indicated above, and methods for comparing the control to a patient's parameters in order to obtain a diagnosis and gauge the degree of the patient's condition or the level of intervention needed. Comparison of a patient's parameters at one time point to a previous time point, and parallel comparisons to controls, is also useful for adjusting treatment based on patient-specific reaction or tolerance; Paragraph 52, preparing control measures from the impact of a drug on a population of patients having or not having a given condition, or the impact of a drug on a population diagnosed with or not being diagnosed with a given condition); 
optionally wherein the one or more reports recommends suspending the treatment with the psychedelic agent if the differential risk measure exceeds the predetermined threshold (see at least Paragraph 8; Paragraph 34; Paragraph 36; Paragraph 52, Several standardized rating scales are known in the art and can be used to determine whether a treatment regimen has treated or reduced the severity of the cognitive or psychological disorders; Paragraph 53, determination of whether a treatment regimen has been effective for the treatment or reduction in the severity of depression can be made using, e.g., the Hamilton Depression Rating Scale, the Montgomery-Asburg Depression Rating Scale, or the Beck Depression Inventory; Paragraphs 55-58, Other assessment tools that are designed to evaluate several areas of function, including, e.g., cognition, functional capacity, behavior, general physical health, and quality of life are indicated below: Cognitive assessments, Functional assessments, Global assessments, Caregiver-based assessments; Paragraphs 68-69, invention may also be used to evaluate the level of a drug in a subject. Drugs that are evaluated include, but are not limited to psychoactive drugs, including sedatives and hypnotics, stimulants, opiates, and hallucinogens and psychedelics)(wherein the limitations after the recitation of “optionally” are considered optional, and therefore given little patentable weight).  
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Renshaw with Hirsh for at least the same reasons given for claim 6.
Claim 16:  
The combination of Renshaw/Hirsch discloses the limitations as shown in the rejections above.  Renshaw does not specifically disclose the following limitations, but Hirsh as shown does:  
further comprising sending one or more reports to a third party, optionally wherein the third party is a clinical professional, such as a physician, pharmacist, administrative professional, nurse, support professional, or caretaker; and optionally wherein the third party is a computing platform  (see at least Paragraph 12; Paragraph 57)(wherein the limitations after the recitation of “optionally” are considered optional, and therefore given little patentable weight).  
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Renshaw with Hirsh for at least the same reasons given for claim 6.
Claim 33:  
Renshaw discloses the limitations as shown in the rejections above.  Renshaw may or may not disclose the following limitations, but Hirsh as shown does:
adjusting the dose and/or frequency of treatment with the psychedelic agent based on one or more behavioral characteristics, language characteristics, and/or biomarkers (see at least Paragraph 57, permit a physician to diagnose a patient and prescribe suitable medications and to adjust dosage or medication consistent with intended outcomes).  
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Renshaw with Hirsh for at least the same reasons given for claim 6.
Claim 34:  
The combination of Renshaw/Hirsh discloses the limitations as shown in the rejections above.  Renshaw further discloses the following limitations:
(i) obtaining one or more measures of risk derived from one or more language characteristics of a language sample obtained from the patient, wherein the one or more measures of risk correlates with the risk of precipitating or exacerbating psychosis, hypomania, or mania in the patient (see at least Paragraph 30; Paragraph 35, Desirably, the cholesterol-lowering agent and antidepressant of the invention are administered within at least 1, 2, 4, 6, 10, 12, 18, 24 hours, 3 days, 7 days, 14 days, or 28 days apart. The dosage and frequency of administration of each component of the combination can be controlled independently; Paragraphs 49-50, monitoring the amount of substance used by the individual while on the medication or by the intensity of the individual’s desire for the abused substance … risk of a cognitive or psychological disorder that is caused by, or occurs as a result of, a decrease in membrane fluidity due to an increase in cholesterol levels in the cell membrane; Paragraph 57); and 
(ii) administering the psychedelic agent if the measure of risk is below a predetermined threshold.  
Claim 36:  
The combination of Renshaw/Hirsch discloses the limitations as shown in the rejections above.  Renshaw further discloses the following limitations:
in response to determining that a candidate has a high measure of risk, prompting an ecological momentary assessment (EMA) of the candidate; or wherein the lanquaqe sample is elicited by a diqital prompt, a Questionnaire, or a clinician administered interview; or wherein the lanquage sample is a dream report, a description of a picture, a thematic apperception test, or a neutral text reading; or wherein the lanquage sample is obtained by passive acquisition; or wherein the lanquage sample is a text sample; or wherein the lanquage sample is an audio sample; optionally wherein the audio sample is analyzed to derive the one or more lanquage characteristics, wherein the one or more lanquage characteristics comprises one or more acoustic features (see at least Paragraph 30; Paragraphs 49-50; Paragraph 55, assessment tools that are designed to evaluate several areas of function, including, e.g., cognition, functional capacity, behavior, general physical health, and quality of life; Paragraph 57, Functional Assessment Questionnaire (FAQ), Instrumental Activities of Daily Living (IADL), Physical Self-Maintenance Scale (PSMS), and Progressive Deterioration Scale (PDS))(wherein the limitations after the recitation of “optionally” are considered optional, and therefore given little patentable weight).  
Claim 43:  
The combination of Renshaw/Hirsch discloses the limitations as shown in the rejections above.  
wherein the one or more acoustic features are selected from the group consisting of a measure of irregular pitch, zero-crossing rate, kurtosis energy, harmonics-to-noise ratio (HNR), mel-frequency cepstral coefficients (MFCC), and frame energy; optionally wherein the audio sample is transcribed into text (wherein the limitations after the recitation of “optionally” are considered optional, and therefore given little patentable weight).  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2006/0039890 A1 to Renshaw et al. in view of U.S. Patent Application Publication US 2018/0001184 A1 to Tran et al. 
Claim 25:  
Renshaw discloses the limitations as shown in the rejections above.  Renshaw may or may not disclose the following limitations, but Tran as shown does:
further comprising assessing a measure of compliance with, or abuse of, the psychedelic agent; optionally wherein the measure of compliance, with, or abuse of, the psychedelic agent is derived from a biomarker (see at least Paragraph 41, In certain embodiments, medical compliance information refers to a level of compliance of a particular patient with one or more prescribed medical treatments, such as medications, diet, physical therapy, follow up healthcare visits, and the like; Paragraph 517, system can identify subsets of a population based on non-medical aspects of patients, specific care provider information, and/or population and/or community based resources in order to enable actions and care planning, measure compliance, improve care transitions, optimize utilization of resources, and contain costs. )(wherein the limitations after the recitation of “optionally” are considered optional, and therefore given little patentable weight).  
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Renshaw with Tran with the motivation to “…make medical trials more efficient. This will lower the costs that come about due to adverse drug side effects and prescription of drugs that have been proven ineffective in certain genotypes” (Tran, see at least Paragraph 5).
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2006/0039890 A1 to Renshaw et al. in view of U.S. Patent Application Publication US 2014/0379273 A1 to Petisce et al. 
Claim 73:  
Renshaw discloses the limitations as shown in the rejections above.  Renshaw may or may not disclose the following limitations, but Petisce as shown does:
wherein the one or more behavioral characteristics comprise a measure of activity detected by a sensor, optionally wherein the sensor is an antenna on a mobile device, optionally wherein the sensor is in communication with a GIobal positioning system (GPS); or wherein the measure of activity is a measure of mobility, optionally wherein a high measure of mobility is positively correlated with the risk of developing hypomania or mania; or wherein the sensor is an accelerometer, optionally wherein the measure of activity comprises a measure of movement, optionally wherein a measure of movement is positively correlated with the risk of developing hvpomania or mania; or wherein the one or more behavioral characteristics are derived from a frequency, duration, or quality of sleep; or wherein the measure of frequency, duration, or quality of sleep is derived from a frequency and/or duration  of light exposure; or wherein the one or more behavioral characteristics are derived from: (a) speed of typing: and/or (b) one or more human-computer interactions selected from the group consisting of swipes, taps, and keystroke events, optionally wherein the sensor is or is in communication with a wireless network hub (see at least Paragraph 36; Paragraph 52, Further, as shown in FIG. 4A, a mobile phone 34 can be integrated into the user device 40. Accordingly, the user is conveniently provided with fewer devices in the overall physiological condition monitoring system described in accordance with illustrative embodiments of the present invention to handle and carry or wear. The example user devices 40 illustrated in FIGS. 4A and 4B can be configured with or without the physiological condition sensor(s) 30, depending on how the sensor(s) 30 are deployed with respect to the user and the MSP 32. The MSP 32 can be configured to directly communicate with the sensor(s) 30 to receive and/or transmit data, signal and/or instructions or requests for information; Paragraph 64, The various portable devices are, for example, a laptop or other portable terminal with video display and a portable monitoring device (e.g., for monitoring physiological conditions during exercise) such as a watch, iPod.TM. or GPS device (e.g., that can be worn or affixed to a shoe or clothing). User device 40c is connected, for example, to a vehicle bus interface and user interface and can communicate with the data processing device 36 via a mobile phone connection or vehicle ad hoc network (VANET) connection)(wherein the limitations after the first recitation of “optionally” are considered optional, and therefore given little patentable weight).  
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Renshaw with Petisce with the motivation to “… analyze physiological data and other user information, and generate user-friendly information that provides an interpretation of the data (e.g., identifies selected data points, or determines pattern of physiological data over selected period(s))(Petisce, see at least Abstract).




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686